Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is responsive to the application No. 16/765,530 filed on January 25, 2022.

Information Disclosure Statement
3.	Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS has been considered.

Election/Restrictions
4.	Applicant’s election of claims 1 3-4, 6-11, 17-18, 20 w.r.t to device species (E), Fig. 7, and method species (A), (Figs. 13-29) in the reply filed on 01/25/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
5.	Claims 12, 14-16, 19, 21-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species claims, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


7.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 1, 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “an area of a first section of the connection structure is negatively correlated with a distance between the first section and a surface of the array substrate,” in lines 8-10, which is ambiguous and incomprehensible because it is not clearly defined/ identified which section of the connection structure is a ‘first section’ in the elected species E as of Fig. 7, and how the area of the first section is negatively correlated with a distance between the first section and the surface of the array substrate. If the examiner considers 212A of the connection structure 200 shown in the Fig. 7 is the first section then the area of 212A is linearly increasing or decreasing with respect to the distance increased or decreased, respectively between the top surface of the 212A and the surface of the array substrate, so it is not showing negatively correlated with the distance between the first section and the top surface of the array substrate, actually it is opposite, means, when the distance is increased upward from the surface of the array substrate, the area of the first section is also increased, or vice versa. Therefore, the claim language requires further illustrations to comprehend the claim construction (s). Therefore, it has been suggested to rephrase/ amend the claim (s) that would overcome 35 U.S.C. 112(b) issue.

    PNG
    media_image1.png
    341
    708
    media_image1.png
    Greyscale

Based on dependency, the dependent claims 3-4, 6-11 of the independent claim 1 have been rejected on the same reasons.

Claim 17 recites “an area of a first section of the connection structure is negatively correlated with a distance between the first section and a surface of the array substrate, and the first section is parallel to the surface of the array substrate” in lines 8-10, which is ambiguous and incomprehensible because it is not clearly defined/ identified which section of the connection structure is a ‘first section’ in the elected species E (Fig. 7), and how the area of the first section is negatively correlated with a distance between the first section and the surface of the array substrate. If the examiner considers 212A of the connection structure 200 shown in the Fig. 7 is the first section then the area of 212A is linearly increasing or decreasing with respect to the distance increased or decreased, respectively between the top surface of the 212A and the surface of the array substrate, so it is not showing negatively correlated with the distance between the first section and the top surface of the array substrate, actually it is opposite, means, when the distance is increased upward from the surface of the array substrate, the area of the first section is also increased, or vice versa. Therefore, the claim language requires further illustrations to comprehend the claim construction (s). Therefore, it has been suggested to rephrase/ amend the claim (s) that would overcome 35 U.S.C. 112(b) issue.
Based on dependency, the dependent claims 18, 20 of the independent claim 17 have been rejected on the same reasons.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
10.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIDARUL A MAZUMDER/          Primary Examiner, Art Unit 2819